         Case 3:21-cv-00008 Document 1 Filed 01/06/21 Page 1 of 10 PageID# 1




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION



 ALL AMERICA INSURANCE COMPANY,                            :
 a/s/o SHB PROPERTIES, LLC                                 :
 800 South Washington Street,                              :
 Van Wert, Ohio 45891                                      :
                                                           :
                Plaintiff,                                 :
                                                           :
 v.                                                        : Civil Action No. ________________
                                                           :
 JAMES RIVER PETROLEUM, INC.                               :
 10487 Lakeridge Parkway Suite 100                         :
 Ashland, Virginia 23005                                   :
                                                           :
                and
                                                           :
 GAS N SNACK, CORP.                                        :
 3321 Walnut Cove Court                                    :
 Chester, Virginia, 23831                                  :
                                                           :
                Defendants.

                                              COMPLAINT

                                                 PARTIES

           1.         Plaintiff, All America Insurance Company, is an insurance company authorized to

issue policies of insurance in the Commonwealth of Virginia. All America Insurance Company

has its principal place of business located at 800 South Washington Street, Van Wert, Ohio 45891

and is incorporated in the state of Ohio. All America Insurance Company is domiciled in and a

“citizen” of Ohio for purposes of diversity of citizenship in this matter.

           2.         Defendant, James River Petroleum, Inc., is a corporation organized and existing

under the laws of the Commonwealth of Virginia. James River Petroleum, Inc. maintains a

principal place of business located at 10487 Lakeridge Parkway, Suite 100, Ashland, Virginia




{02276474.DOCX 5}
         Case 3:21-cv-00008 Document 1 Filed 01/06/21 Page 2 of 10 PageID# 2




23005. James River Petroleum, Inc. is domiciled in and a “citizen” of Virginia for purposes of

diversity jurisdiction in this matter.

           3.       Gas N Snack Corp. is a corporation organized and existing under the laws of the

Commonwealth of Virginia. Gas N’ Snack Corp. maintains a principal place of business located

at 3321 Walnut Cove Court, Chester, Virginia 23831 and a Registered Agent located at 16 Charter

Gate Drive, Fredericksburg, Virginia 22406. Gas N Snack Corp. is domiciled in and a “citizen”

of Virginia for purposes of diversity jurisdiction in this matter.

                                     JURISDICTION AND VENUE

           4.       Jurisdiction pursuant to 28 U.S.C. § 1332 is proper in this Judicial District in that

the parties are completely diverse and the amount in controversy exceeds $75,000.00 exclusive of

interest and cost.

           5.       Venue is proper in this Judicial District in that the acts and omissions which give

rise to this lawsuit occurred in this Judicial District and the Defendants maintain a substantial

presence within this Judicial District.

                                                  FACTS

           6.       The Plaintiff, All America Insurance Company, issued a policy of insurance to SHB

Properties, LLC with effective dates from December 1, 2019 through December 1, 2020 and

insuring the Property located at 4105 South Laburnum Avenue, Richmond, Virginia 23231 (Policy

number CLP 8879549-20).

           7.       SHB Properties, LLC is the owner of the Property located at 4105 South Laburnum

Avenue, Richmond, Virginia 23231 (the “Property”), which at all times relevant hereto was

utilized as a gas station and convenience store.

           8.       On August 1, 2011 SHB Properties, LLC entered into a lease agreement with Apple

8, LLC which permitted Apple 8, LLC to use and operate the entirety of the Property (the “Lease”.)

{02276474.DOCX 5}                                     2
         Case 3:21-cv-00008 Document 1 Filed 01/06/21 Page 3 of 10 PageID# 3




           9.       Prior to the February 9, 2020 fire which gives rise to this litigation, JR Apple 8,

LLC assigned, transferred, sold, and/or sublet its use, operation, rights, promises, and obligations

under the Lease to its related and wholly owned subsidiary company Defendant James River

Petroleum, Inc.

           10.      Defendant James River Petroleum, Inc. is in the business of supplying gasoline and

petroleum products to service stations and utilized the Property for those purposes under the Lease.

           11.      On January 1, 2018, Defendant James River Petroleum, Inc. (as the successor to JR

Apple 8, LLC) entered into a sublease agreement with Defendant Gas N Snack Corp. for the

Property (the “Sub-Lease”.)

           12.      Defendant Gas N Snack Corp., as the sub-tenant of the Property, used, operated,

maintained, and controlled a gasoline station and convenience store at the Property from January

1, 2018 through February 9, 2020, at which time a fire damaged the Property.

           13.      As a result of the fire of February 9, 2020, SHB Properties, LLC presented an

insurance claim to Plaintiff All America Insurance Company pursuant to the insurance policy

identified in Paragraph 6 above for damages covered under the insurance policy, including

building and structure damages, extra expenses, emergency clean up and demolition costs, and lost

rental income.

           14.      As a result of the fire, and pursuant to the insurance policy, Plaintiff All America

Insurance Company has made payments to date to SHB Properties, LLC in the amount of

$397,072.26, with additional claims pending under the policy.

           15.      Pursuant to the policy of insurance and the payments made by All America

Insurance Company, the Plaintiff is legally, equitably, and contractually subrogated to any rights

maintained by SHB Properties, LLC against third parties, including the Defendants herein.



{02276474.DOCX 5}                                    3
         Case 3:21-cv-00008 Document 1 Filed 01/06/21 Page 4 of 10 PageID# 4




           16.       The damage sustained by SHB Properties, LLC as a result of the fire, and the

payments made by All America Insurance Company to SHB Properties, LLC were caused by the

breaches of contract, negligence, carelessness, and other acts and omissions by the Defendants as

more fully set forth below.

                                        COUNT I
                    JAMES RIVER PETROLEUM, INC. – BREACH OF CONTRACT

           17.       Plaintiff incorporates the preceding paragraphs and allegations as though fully set

forth herein.

           18.       Defendant James River Petroleum, Inc. is the successor to JR Apple 8, LLC with

respect to the Lease entered into on August 1, 2011 between SHB Properties, LLC and JR Apple

8, LLC.

           19.       Pursuant to paragraph 23 of the Lease, the terms, conditions, and agreements

contained in the Lease were to be performed by Defendant James River Petroleum, Inc. as the

successor and/or assignee of JR Apple 8, LLC.

           20.       Pursuant to paragraph 4 of the Lease, Defendant James River Petroleum, Inc.

agreed to surrender the Property in the same condition as it existed on the commencement date of

the Lease, except for ordinary wear and tear.

           21.       Pursuant to paragraph 9 of the Lease, Defendant James River Petroleum, Inc. was

required to perform repairs and replacements to the Property, at its own expense as necessary to

keep the Property in good condition and repair, except for ordinary and normal usage and wear.

           22.       Pursuant to paragraph 12(b) of the Lease, Defendant James River Petroleum, Inc.

was required to provide “all-risk property and casualty insurance” providing coverage for the

Property against all perils, including fire.

           23.       The fire on February 9, 2020, caused substantial damage to the Property.


{02276474.DOCX 5}                                     4
         Case 3:21-cv-00008 Document 1 Filed 01/06/21 Page 5 of 10 PageID# 5




           24.      Pursuant to the terms and conditions of the Lease described through paragraphs 19-

23 above, Defendant James River Petroleum, Inc. is responsible to provide repairs to the Property

along with property insurance coverage for the damages resulting from the fire.

           25.      To date, Defendant James River Petroleum, Inc. has refused to perform the repairs

necessary to restore the Property to its condition as existed prior to the fire.

           26.      To date, Defendant James River Petroleum, Inc. has refused to provide all-risk

property and casualty insurance coverage to SHB Properties, LLC for the damages to the Property

and associated lost rent and extra expenses caused by the fire.

           27.      The breaches of contract by Defendant James River Petroleum, Inc. were the legal,

factual, and proximate cause of the damages sustained by SHB Properties, LLC and the Plaintiff

All American Insurance Company.

           WHEREFORE, Plaintiff requests judgment in its favor against Defendant James River

Petroleum, Inc. in an amount that Plaintiff has paid to date (not less than $397,072.26) and plus all

additional amounts that Plaintiff may pay after the filing of this Complaint, together with interest

and costs, attorneys’ fees and expenses as allowable, and such other relief as deemed appropriate

by the Court.

                                        COUNT II
                        JAMES RIVER PETROLEUM, INC.– NEGLIGENCE

           28.      Plaintiff incorporates the preceding paragraphs and allegations as though fully set

forth herein.

           29.      The fire of February 9, 2020, was caused by the negligence, carelessness, acts, and

omissions of Defendant James River Petroleum, Inc. acting by and through its authorized agents,

employees, representatives, and workers acting within the scope of their employment, in that

James River Petroleum, Inc.:


{02276474.DOCX 5}                                    5
         Case 3:21-cv-00008 Document 1 Filed 01/06/21 Page 6 of 10 PageID# 6




                       a) Failed to properly vet, select, research, and evaluate Gas N Snack as the
                          sub-tenant for the Property;

                       b) Failed to ensure that Gas N Snack carried appropriate insurance coverages
                          with respect to the Property;

                       c) Failed to ensure that the proper fire safety rules, practices, and procedures
                          were maintained by Gas N Snack at the Property;

                       d) Failed to regularly inspect the condition of the Property while occupied by
                          Gas N Snack;

                       e) Failed to evaluate the closing procedures, debris removal practices, and
                          other accumulation of combustible materials in the Property as used by
                          Gas N Snack;

                       f) Failed to make clear and restrict Gas N Snack from using heat producing
                          items in the Property which created risks of fire;

                       g) Failed to provide any oversight, control, supervision, and direction over
                          Gas N Snack in order to ensure the safety of the Property and fulfill its
                          own obligations under the Lease;

                       h) Failed to provide any oversight, control, supervision, and direction over
                          Gas N Snack in order to ensure the safety of the Property and protect the
                          rights and interests of SHB Properties, LLC under the Lease.

           30.      Defendant James River Petroleum, Inc. breached its common law duty to exercise

a reasonable standard of care to prevent fires and associated property damages and business losses.

           31.      Defendant James River Petroleum, Inc.’s duty to prevent fires and associated

property damages and business losses, arises independent of and separate from any promises and

obligations set forth in its lease with SHB Properties, LLC for the Property.

           32.      The carelessness, negligence, acts, and omissions of Defendant James River

Petroleum, Inc. were the legal, factual, and proximate cause of the damages sustained by SHB

Properties, LLC and the Plaintiff All American Insurance Company.

           WHEREFORE, Plaintiff requests judgment in its favor against Defendant James River

Petroleum, Inc. in an amount that Plaintiff has paid to date (not less than $397,072.26) and plus all

additional amounts that Plaintiff may pay after the filing of this Complaint, together with interest
{02276474.DOCX 5}                                    6
         Case 3:21-cv-00008 Document 1 Filed 01/06/21 Page 7 of 10 PageID# 7




and costs, attorneys’ fees and expenses as allowable, and such other relief as deemed appropriate

by the Court.

                                         COUNT III
                               GAS N SNACK CORP.– NEGLIGENCE

           33.      Plaintiff incorporates the preceding paragraphs and allegations as though fully set

forth herein.

           34.      The fire of February 9, 2020, was caused by the negligence, carelessness, acts, and

omissions of Defendant Gas N Snack Corp., acting by and through its authorized agents,

employees, representatives, and workers acting within the scope of their employment, in that Gas

N Snack:

                       a) Failed to maintain a fire safe condition in the Property.

                       b) Utilized heat producing and fire risk materials while operating the store.

                       c) Failed to properly dispose of heat producing and fire related materials
                          within the store.

                       d) Failed to properly move any heat producing and fire causing materials
                          from the store.

                       e) Failed to ensure that any heat producing and fire causing materials were
                          properly extinguished before disposing of the items into trash receptacles.

                       f) Failed to properly inspect the store for any potential fire conditions before
                          exiting the store at the closing time.

                       g) Failed to properly train and supervise its employees, agents, workman, and
                          representatives with respect to fire safety associated with operation of the
                          store.

           35.      Defendant Gas N Snack Corp. breached its common law duty to exercise a

reasonable standard of care to prevent fires and associated property damages and business losses.

           36.      Defendant Gas N Snack Corp.’s duty to prevent fires and associated property

damages and business losses arises independent of and separate from any promises and obligations

set forth in its Sub-Lease with Defendant James River Petroleum, Inc. for the Property.
{02276474.DOCX 5}                                    7
         Case 3:21-cv-00008 Document 1 Filed 01/06/21 Page 8 of 10 PageID# 8




           37.      The carelessness, negligence, acts, and omissions of Defendant Gas N Snack Corp.

were the legal, factual, and proximate cause of the damages sustained by SHB Properties, LLC

and the Plaintiff All American Insurance Company.

           WHEREFORE, Plaintiff requests judgment in its favor against Defendant Gas N Snack

Corp. in an amount that Plaintiff has paid to date (not less than $397,072.26) and plus all additional

amounts that Plaintiff may pay after the filing of this Complaint, together with interest and costs,

attorneys’ fees and expenses as allowable, and such other relief as deemed appropriate by the

Court.

                               COUNT IV
   GAS N SNACK CORP.– THIRD PARTY BENEFICIARY/BREACH OF CONTRACT

           38.      Plaintiff incorporates the proceeding paragraphs and allegations as though fully set

forth herein. As parties to the Sub-Lease, Defendants James River Petroleum, Inc. and Gas N

Snack Corp. clearly and definitely intended to confer a benefit upon SHB Properties, LLC with

respect to the Property.

           39.      The benefits conferred upon SHB Properties, LLC included, but were not limited

to, the payment of rent and other expenses for the Property, upkeep and maintenance of the

Property, the provision of insurance coverage for the Property, the provision of indemnity to SHB

Properties, LLC for damages and losses to the Property, the payment of taxes and utilities for the

property, and compliance with environmental rules and regulations related to the use of the

Property.

           40.      Defendant Gas N Snack Corp. breached its obligations under the Sub-Lease by

virtue of the acts and omissions set forth in Count III above which are incorporated herein as

though fully set forth.




{02276474.DOCX 5}                                    8
         Case 3:21-cv-00008 Document 1 Filed 01/06/21 Page 9 of 10 PageID# 9




           41.      In addition to the acts and omissions set forth in Count III above, Defendant Gas N

Snack Corp. breached its obligations under the Sub-Lease to perform repairs and replacements to

the Property, to maintain the Property in good condition and repair, to surrender the Property in

the same condition as it existed on the commencement date of the Sub-Lease, and to provide

property and casualty insurance providing coverage for the Property against all perils including

fire.

           42.      The breaches of contract by Defendant Gas N Snack Corp. were the legal, factual,

and proximate cause of the damages sustained by SHB Properties, LLC and the Plaintiff, All

America Insurance Company.

           WHEREFORE, Plaintiff requests judgment in its favor against Defendant Gas N Snack

Corp. in an amount that Plaintiff has paid to date (not less than $397,072.26) and plus all additional

amounts that Plaintiff may pay after the filing of this Complaint, together with interest and costs,

attorneys’ fees and expenses as allowable, and such other relief as deemed appropriate by the

Court.

                                   DEMAND FOR TRIAL BY JURY

           43.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.




{02276474.DOCX 5}                                    9
       Case 3:21-cv-00008 Document 1 Filed 01/06/21 Page 10 of 10 PageID# 10




Dated: January 6, 2021                ALL AMERICAN INSURANCE COMPANY,
                                      a/s/o SHB PROPERTIES, LLC


                                      By: /s/ Robert Wm. Best
                                      Robert Wm. Best (VSB No.72077)
                                      Midkiff, Muncie & Ross, P.C.
                                      300 Arboretum Place, Suite 420
                                      Richmond, Virginia 23236
                                      Telephone:     (804) 560-9600
                                      Facsimile:     (804) 408-3289
                                      rbest@midkifflaw.com
                                      Counsel for Plaintiff




{02276474.DOCX 5}                       10
